In an action, inter alia, for specific performance of a partnership agreement, defendants appeal from a judgment of the Supreme Court, Westchester County, dated November 10, 1978, which, after a nonjury trial, inter alia, granted plaintiff judgment for certain sums as specific performance of the agreement. Judgment modified, on the law and the facts, by deleting the second and third decretal paragraphs thereof and substituting therefor provisions (1) granting judgment to plaintiff to the extent of directing defendants to render an accounting of the partnership affairs and (2) otherwise dismissing the complaint. As so modified, judgment affirmed, with costs to plaintiff. The evidence adduced at trial was sufficient to establish an oral partnership agreement. Although the evidence did not prove a memorandum sufficient to satisfy the Statute of Frauds, part performance by the plaintiff’s decedent served to remove the agreement from that statute. Therefore, plaintiff is entitled to an accounting, but may not enforce the terms of the unsigned draft agreement. Damiani, J. P., Gulotta, Margett and Gibbons, JJ., concur.